

117 HR 3990 IH: No PFAS in Cosmetics Act
U.S. House of Representatives
2021-06-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3990IN THE HOUSE OF REPRESENTATIVESJune 17, 2021Mrs. Dingell (for herself, Ms. Kuster, Mr. Fitzpatrick, and Mr. Katko) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ban the use of intentionally added perfluoroalkyl or poly­fluo­ro­al­kyl substances in cosmetics.1.Short titleThis Act may be cited as the No PFAS in Cosmetics Act.2.Ban on perfluoroalkyl or polyfluoroalkyl substances(a)Directed rulemakingNot later than 270 days after the date of enactment of this Act, the Secretary of Health and Human Services (referred to in this section as the Secretary) shall issue a proposed rule to ban the use of intentionally added perfluoroalkyl or polyfluoroalkyl substances in cosmetics. Not later than 90 days after issuing the proposed rule, the Secretary shall finalize such rule.(b)DefinitionIn this section, the term per­fluo­ro­al­kyl or polyfluoroalkyl substance means a per­fluo­ro­al­kyl or polyfluoroalkyl substance that is man-made and has at least 1 fully fluorinated carbon atom.